Exhibit 99.1 NEWS COLUMBIA LABORATORIES AND PHARMABIO AGREE TO ONE YEAR EXTENSION OF FINAL PAYMENT UNDER STRIANT® FINANCING AGREEMENT Final Payment May Be Extended to November 2011 LIVINGSTON, NJ – July 23, 2009 - Columbia Laboratories, Inc. (Nasdaq: CBRX) has signed an agreement with PharmaBio Development, Inc., an affiliate of Quintiles Transnational Corp., under which Columbia can extend its final royalty payment on sales of STRIANT® (testosterone buccal system) from November 2010 to November 2011. The final payment is estimated at approximately $16.4 million. Robert S. Mills, president and chief executive officer of Columbia Laboratories, stated, “We are very pleased that PharmaBio has agreed to extend the date of the STRIANT® royalty payment. This will allow us to focus our energy on the PREGNANT Study, our Phase III clinical trial of PROCHIEVE® 8% for the prevention of preterm birth in women with a short cervix at mid-pregnancy.This important trial has the potential, if the results are positive, to deliver significant returns for Columbia and its shareholders. We expect to complete enrollment by late 2009, report results in mid-2010 and, if the results are positive, obtain FDA approval in mid-2011.” In March 2003, PharmaBio agreed to pay $15.0 million to Columbia in exchange for the right to receive a 9% royalty on net sales of STRIANT® in the U.S. through September 2010. The royalty payments are subject to an aggregate minimum payment of $30.0 million. As of March 31, 2009, Columbia had paid $13.3 million in royalties to PharmaBio.
